Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 9, 19, 20, 22, and 26 are rejected under 35 USC 103(a) over Charrat et al. WO 2014/006300, with US 2015/0154491 used as English translation, in view of Gunnarsson US 5552790 and further in view of Lee et al. US 2013/0147657.
 
     As to claims 1 and 19, Charrat teaches a method for producing a radiofrequency device (see fig.4: C2) comprising a first antenna circuit MC1 connected to a radiofrequency chip M1 and a second antenna circuit CC2, comprising the following steps: 
forming the first antenna circuit MC1 by depositing a conductive wire onto a first substrate C2 (teaches the respective antenna circuits formed of conductive wire deposited in guided manner, i.e. see [0052-0054]), and 

 N.B., both first circuit MC1 and second circuit CC2 are considered to be deposited “onto” the same first substrate C2 not least because Applicant doesn’t recite the deposition to be a direct physical contact between the wire and the substrate; that is, the circuit may be deposited onto another layer between said circuit and the underlying substrate and still be considered “on” said underlying substrate. Alternatively, please consider fig.3, in which the “first” circuit can be considered the leftmost circuit occupying the top left corner in the array in fig.3, whereas the “second” circuit may be considered any of the respective circuits adjacent said top left circuit. Both such circuits are formed by depositing a conductive wire onto the same substrate P2. Either way, the reference teaches the recited limitations of forming two circuits by depositing wire onto a first substrate. 
Please N.B., in general, the read range is increased inherently by the presence of an antenna with real, non-zero size insofar as the range for transmitting energy is increased and the sensitivity of the antenna is inherently increased so that there is an inherent scaling on the transponder range. No specific requisite degree of the increase in range is specified, so it appears that the claim is open-ended and vague in this regard and seemingly read upon by Charrat because the second antenna in Charrat is of a non-zero size. However, for the sake of argument, assuming Charrat does not expressly teach that the distance is such that the second circuit 
It would be obvious to modify Charrat by forming the components at a calibrated distance so as to “increase transponder range” as taught in Gunnarsson for the benefit of modulating the distances between two integrated conductive structures or to enhance a performance aspect of the components based on the set distance; in this particular case, to increase the useful range of the transponder, as taught by the abstract and claims 1 and 12 as well as col. 8 lines 14-19 of Gunnarsson. 
The cited prior art so far doesn’t teach the method necessarily results in a final product of the fabrication flow.
However, please N.B., Lee teaches the method necessarily results in a final product of the fabrication flow (esp. c.f. fig.7).
It would be obvious to modify the cited art by forming a finished IC device as taught by Lee for the benefit of application in radiofrequency size and assembly reduction. 

As to claims 3 and 20, the cited art teaches a method according to claim 1 and 19, wherein (see fig.4 Charrat), shows the first circuit MC1 includes terminal portions for interconnection to the radiofrequency chip in the form of alternations (esp. c.f. [0003-0004] of 

As to claims 5 and 22, the cited references teaches a method according to claim 1 and 19. The cited prior art also teach wherein the second circuit is a passive antenna coupled with a radiofrequency transponder (e.g. shown in fig.4b of Gunnarsson is the passive antenna coupled with transponder). It would be obvious to modify Charrat by using a passive antenna coupled with transponder as a second circuit as shown in fig.4 of Gunnarson for the benefit of increasing the range of the transponder, as taught by Gunnarson col.8 lines 14-19.

As to claim 9 and 26, the cited references teaches a method according to claim 1 and 19, further comprising at least a step of forming a part of the first circuit or fixing the radiofrequency chip in a cavity or an opening provided in one of the substrates (see [0008] of Charrat, which teaches forming the first circuit in a hole). 

Claims 4 and 21 is rejected under 35 USC 103(a) as being unpatentable over Charrat in view of Gunnarsson and Lee, of record; and further in view of Hsieh et al. US 2012/0056223 . 
 
As to claim 4 and 21, the cited references of Charrat and Gunnarson teaches a method according to claim 1 and 19. 
Charrat and Gunnarson don’t expressly teach wherein portions of wire of the antenna circuit are deposited onto a substrate using embroidery or overlay. 

It would be obvious to modify Charrat and Gunarson by using overlay to deposit as a technique as taught by Hsieh [0040, 0048] for the benefit of using a well-known deposition technique to effectively lay down the circuit material in a stream-lined deposition process that is integrated into semiconductor fabrication processes.  Claim 6 and 23 is rejected under 35 USC 103(a) as being unpatentable over Charrat and Gunnarsson and Lee of record and further in view of Morizumi et al. US 6459588. 

As to claim 6 and 23, the cited references teaches a method according to claim 1 and 19. 
Charrat and Gunnarsson doesn’t expressly teach further comprising a step of depositing an anisotropic conductive material onto each terminal portion of the first antenna circuit and a step of transferring and connecting a/an coated/encapsulated chip via said anisotropic conductive material.
However, e.g. c.f. fig.8 Morizumi et al. US 6459588, teaches depositing anisotropic conductive material onto each terminal of a circuit and transferring the chip via the anisotropy. 
It would be obvious to modify Charrat and Gunnarson by using the concept of an anisotropic material as a adhesive film at the terminal/connection of a chip as taught by Morizumi fig.8 for the benefit of transferring the chip in a well-known semiconductor fabrication process that is streamlined and integrated with semiconductor technology.  
Claim 7 and 24 is rejected under 35 USC 103(a) as being unpatentable over Charrat and Gunnarrson and Lee of record, and further in view of King US 5661901. 
As to claim 7 and 24, the cited references teaches a method according to claim 1 and 19.
Charrat and Gunnarrson do not expressly teach further comprising a step of depositing a conductive material by printing, specifically screen printing, onto each terminal portion of the first antenna circuit and a step of transferring and connecting an unpackaged chip via said conductive material.
King teaches col.1 lines 29-41 screen-printing onto terminal/connection and transferring/connecting unpackaged chip.
It would be obvious to modify charrat and gunnarson by using screen-printing to deposit conductive material onto each terminal and transferring the unpackaged chip that way as taught by King for the benefit of depositing and transferring the chip in a well-known semiconductor fabrication process that is streamlined and integrated with semiconductor technology.  Claim 8 and 25 is rejected under 35 USC 103(a) as being unpatentable over Charrat, Gunnarson and Lee, of record, and further in view of Lee US 2009/0134504.

As to claim 8 and 25, the cited references teaches a method according to claim 1 and 19.
Charrat and Gunnarson do not expressly teach further comprising a step of coating/encapsulating the chip in a package, except for the studs thereof, prior to the transfer thereof against connection terminal portions.

It would be obvious to modify Charrat and Gunnarson by coating/encapsulating the chip in a package as taught by Lee [0002] for the benefit of transferring against connection terminal portions in a streamlined fabrication process that is integrated with semiconductor technology.  

Response to Remarks
Applicant’s remarks filed 4/27/21 have been considered but are respectfully non-persuasive in view of the new rejection necessitated by amendment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Bo Fan/
Examiner, Art Unit 3646